 



Exhibit 10.1
AMENDMENT NO. 1
TO
RESTRICTED STOCK AGREEMENT
     This AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENT (the “Amendment”) is
made and entered into as of December 31, 2007 (the “Effective Date”), by and
between PowerSecure International, Inc. (formerly known as Metretek
Technologies, Inc.), a Delaware corporation (the “Company”), and Sidney Hinton
(the “Grantee”).
Recitals
     WHEREAS, the Company and the Grantee have previously entered into that
certain Restricted Stock Agreement, dated as of August 15, 2007 (the “Restricted
Stock Agreement”), pursuant to which the Company has granted to the Grantee
restricted shares of Common Stock, par value $.01 per share (“Common Stock”), of
the Company, subject to vesting and other terms and conditions set forth in the
Restricted Stock Agreement; and
     WHEREAS, the Company and the Grantee desire to amend the terms of the
Restricted Stock Agreement as set forth herein;
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intend to be
legally bound hereby, agree as follows:
     1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the respective meanings given to them in the
Restricted Stock Agreement.
     2. Amendment. The “Vesting Schedule” of the Restricted Stock Agreement is
hereby amended so that the Restricted Share Performance Goal for Fiscal Year
2007 shall be determined by computing the Company’s consolidated net income for
Fiscal Year 2007 without regard to the discontinued operations accounting
treatment for Metretek, Incorporated (“Metretek Florida”), a wholly-owned
subsidiary of the Company, including any charges and reclassification of income
from the continuing operations of Metretek Florida.
     3. Effectiveness of Amendment. This Amendment shall be effective as of the
date first above written, and all references to the Restricted Stock Agreement,
including the terms “this Agreement,” “hereof,” “herein” and the like contained
in the Restricted Stock Agreement, shall, as of and after such date, be deemed
to be references to the Restricted Stock Agreement as modified by the terms of
this Amendment. Except as and to the extent expressly modified by the terms of
this Amendment, the Restricted Stock Agreement shall remain in full force and
effect in accordance with its terms.
     4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to provisions
governing conflicts of laws.

 



--------------------------------------------------------------------------------



 



     5. Successor and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
     6. Captions. The captions contained in this Amendment are included for
convenience of reference only and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Amendment.
      7. Counterparts. This Amendment may be executed in any number of
counterparts (including counterparts executed by less than all parties hereto),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
(Next page is the Signature Page)

2



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, this Amendment No. 1 to Restricted Stock Agreement has
been executed and delivered by or on behalf of the parties hereto as of the date
first set forth above.

            POWERSECURE INTERNATIONAL, INC.
      By:   /s/ Christopher T. Hutter         Its: Vice President and Chief
Financial Officer   

            GRANTEE:
      /s/ Sidney Hinton       Sidney Hinton           

3